The Honorable Bobby G. Newman State Representative P.O. Box 52 Smackover, Arkansas 71762-0052
Dear Representative Newman:
This is in response to your request for an opinion on the following question:
  If a county is joined together with municipalities in the county to form a sanitation authority, who has authority to enter into contracts for the collection of solid waste, the county or the sanitation authority?
I assume that you are referring to a "sanitation authority" created under A.C.A. §§ 14-233-101 to -121 (1987). This subchapter authorizes counties and municipalities to join together to form "sanitation authorities." See A.C.A. §14-233-104 (Cum. Supp. 1993). Section 14-233-107 gives a sanitation authority the specific power "to make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority . . . including contracts with persons, firms, corporations, and others. . . ." Section 14-233-108(f)(2) (Cum. Supp. 1993) states that:
  Any action taken by the authority under the provisions of this chapter may be authorized by resolution at any regular or special meeting. Each resolution shall take effect immediately and need not be published or posted. A majority of the votes which all directors are entitled to cast shall be necessary and sufficient to take any action or to pass any resolution.
As can be seen from the statute above, a majority vote of the authority directors is "necessary . . . to take any action or to pass any resolution." It is therefore my opinion that such a vote is necessary to enter into a contract for the collection of solid waste. The county may not unilaterally take this action.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh